                Case 2:21-cr-00878-KG Document 19 Filed 06/23/21 Page 1 of 1

                                                                                                             FI' c-tr
                                   IN THE UNITED STATES DISTRICT COURT
                                                                                           ,,,  ;,,5i,f I.S If-i l! I Cir{iir :.'ij
                                                                                           ..): .) :. i ,r ,
                                                                                                              . ; rJ I 1.1, .,, :.
                                                                                                                                    i
                                                                                             f i?y  . 'r irr .1,1    Br,e r
                                     FOR THE DISTRICT OF NEW MEXICO                                       '-')     *,.       ,':     ".t{

                                                                                               : 1,,,
                                                                                           l:l :.-liii
                                                                                           ,.1                   ,rp+
                                                                                                       I 1c; Ot",,, :-,.
LINITED STATES OF AMERICA,                                                                                _,,1-l    irIi".         .:-.-.,




                      Plaintiff,                        SRTMTNAL      No. 2.1-    8l 8 P4
         vs.                                            Counts 1-3: 18 U.S.C. $ 875(c): Threats
                                                        in Interstate Commerce.
JOHN BENJAMIN THORNTON,

                      Defendant.                                           -J
                                                INDICTMENT
The Grand Jury charges:

                                                  Counts 1-3

          On or about the dates listed below, in Dofla Ana County, in the District of New Mexico

 and elsewhere, the defendant,         JOHN BENJAMIN THORNTON, knowingly and willfully

transmitted in interstate and foreign commerce communications containing threats to injure the

person of another as identified below:

 Count         Date                  Victim       Means of Communication      Messages
 I             May 18,2021           Jane Doe     Text message sent from      Threat to   kill   Jane
                                                  phone number ending in      Doe.
                                                  8397
 2             I|lay 18,2021         John Doe     Text message sent from      Threat to kill John
                                                  phone number ending in      Doe.
                                                  8397
 J             V4ay   23,2021        Jane Doe     Facebook message from       Threat to kill Jane
                                                  account ID                  Doe.
                                                  100065458021656

          ln violation of 18 U.S.C. $ 875(c).

                                                          A TRUE BILL:


                                                                lsl
                                                          FOREPERSON OF THE GRAND                 ruRY


ffi*
AilsistanlUnited States Attorney
